Name: Commission Regulation (EEC) No 258/83 of 31 January 1983 on the application of monetary compensatory amounts on certain cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 2 . 83 Official Journal of the European Communities No L 30/59 COMMISSION REGULATION (EEC) No 258/83 of 31 January 1983 on the application of monetary compensatory amounts on certain cereal-based compound feedingstuffs situation encourages importation of these products, particularly into Member States the currencies of which have appreciated ; whereas, however, monetary compensatory amounts are given on these products, with the exception of manioc, if they are traded in the form of compound feedingstuffs ; whereas this creates difficulties in trade, in particular between the Member States ; Whereas the actual composition of compound feedingstuffs is difficult to check, particularly for the purposes of application of monetary compensatory amounts ; whereas, in order to prevent distortion of competition or the creation of new trade problems, this situation should be remedied by means of a standard reduction in the coefficients used to calculate the monetary compensatory amounts on the compound feedingstuffs in question ; Whereas a transitional period should be fixed so that operators can adjust to the new position ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 109/83 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1 235/82 (3), as last amended by Regulation (EEC) No 257/83 (4) ; Whereas monetary compensatory amounts on compound feedingstuffs falling within subheading 23.07 B of the Common Customs Tariff are calculated by reference to the monetary compensatory amount on maize weighted by one of three separate coeffi ­ cients depending on the starch content of the prepara ­ tion ; whereas this arrangement corresponds to that applicable for import levies ; Whereas , in the manufacture of compound feeding ­ stuffs , cereal replacers are used on which, on the one hand , either no levy is charged or it is charged at a rate bound under GATT and, on the other, no monetary compensatory amount is applied when they are imported from outside the Community ; whereas this HAS ADOPTED THIS REGULATION : Article 1 In Part 1 of Annex I to Regulation (EEC) No 1235/82, the amounts given for subheadings 23.07 B I a) 1 to 23.07 B I c) 2 are hereby replaced by the following amounts : Germany DM/t Netherlands Fl/t United Kingdom £/ t Belgium/ Luxembourg Bfrs/Lfrs/t Denmark Dkr/ t Italy Lit/ t France FF/t Greece Dr/t 23.07 B I a ) 1 ( 9 ) 4,65 3,20 I 28,7 638 7,06 166,2 23.07 B I a) 2 (8) (') 4,65 3,20  28,7  638 7,06 166,2 23.07 B I b) 1 O 14,74 10,14  90,8  2 020 22,37 526,5 23.07 B I b) 2 (8) ( 9 ) 14,74 10,14  90,8  2 020 22,37 526,5 23.07 B I c) 1 0 29,08 20,01  179,1  3 986 44,15 1 039,1 23.07 B I c) 2 (8) 0 29 08 20,01  179,1  3 986 44,15 1 039,1 (') OJ No L 106, 12 . 5 . 1971 , p. 1 . (2) OJ No L 16 , 20 . 1 . 1983 , p. 3 . (3) OJ No L 142, 20 . 5 . 1982, p. 1 . ( 4) See page 55 of this Official Journal . No L 30/60 1 . 2 . 83Official Journal of the European Communities The abovementioned amounts shall be valid subject to alterations made by the Commis ­ sion in line with variations in the margin . Article 2 This Regulation shall enter into force on the sixth Monday following the day of its publi ­ cation in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1983 . For the Commission Poul DALSAGER Member of the Commission